  Case 3:21-mc-00023-N-BT Document 1 Filed 03/04/21            Page 1 of 3 PageID 1



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 KIMETRA BRICE, EARL BROWNE, and            §
 JILL NOVOROT,                              §
       Plaintiffs,                          §          Misc. No. 3:21-mc-00023
                                            §
 v.                                         §    (Relates to Case No. 3:18-cv-1200-
                                            §    WHO, in the United States District
 HAYNES INVESTMENTS, LLC, and               §   Court, Northern District of California)
 L. STEVEN HAYNES,                          §
       Defendants.                          §

           HAYNES INVESTMENTS, LLC, AND L. STEVEN HAYNES’S
                      MOTION FOR PROTECTION

      Defendants, Haynes Investments, LLC (“Haynes Investments”), and L. Steven

Haynes (“Haynes” and together, “Defendants”), seek an order of protection from giving

testimony regarding the confidential terms of a Texas state court settlement agreement,

which testimony was sought by Plaintiffs, Kimetra Brice, Earl Browne, and Jill Novorot

(collectively “Plaintiffs”), during a deposition taken in the matter known as Case No.

3:18-cv-1200-WHO, Kimetra Brice et al. v. Haynes Investments, LLC, et al., pending in the

United States District Court for the Northern District of California (the “California

Lawsuit”). The reasons why this motion for protection should be granted are detailed in

the accompanying Brief in Support of the Motion.




                                           1
  Case 3:21-mc-00023-N-BT Document 1 Filed 03/04/21              Page 2 of 3 PageID 2



      Dated: March 4, 2021.

                                         Respectfully submitted,



                                         By: /s/ David A. Walton
                                             David A. Walton
                                             Texas Bar No. 24042120
                                             dwalton@bellnunnally.com
                                             Bell Nunnally & Martin LLP
                                             2323 Ross Avenue, Suite 1900
                                             Dallas, Texas 75201
                                             Tel. (214) 740-1445
                                             Fax (214) 740-5745

                                                Counsel for Defendants,
                                                Haynes Investments and L. Steven Haynes


                          CERTIFICATE OF CONFERENCE

      The parties have conferred on the relief requested in this motion for protection and
have been unable to reach an amicable resolution. (Email between Defendants’ Counsel
and Plaintiffs’ Counsel, attached as Exhibit 8.)


                                         By: /s/ David A. Walton
                                             David A. Walton




                                            2
  Case 3:21-mc-00023-N-BT Document 1 Filed 03/04/21                   Page 3 of 3 PageID 3



                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was sent
to the following parties of record in accordance with the Federal Rules of Civil Procedure
on March 4, 2021.

       Anna C. Haac                                 Tanya S. Koshy
       ahaac@tzlegal.com                            tkoshy@tzlegal.com
       Tycko & Zavareei LLP                         Tycko & Zavareei LLP
       1828 L Street, NW, Suite 1000                1970 Broadway, Suite 1070
       Washington, DC 20036                         Oakland, CA 94612
       Tel. 202-973-0900, ext. 105                  Tel. 510-254-6808
       Fax 202-973-0950                             Fax 202-973-0950

       Counsel for Plaintiffs, Kimetra Brice,       Counsel for Plaintiffs, Kimetra Brice, Earl
       Earl Browne, and Jill Novorot                Browne, and Jill Novorot

       David F. Herman
       dherman@armstrongteasdale.com
       Jonathan P. Boughrum
       jboughrum@armstrongteasdale.com
       Michael C. Witsch
       mwitsch@armstrongteasdale.com
       Armstrong, Teasdale, LLP
       2005 Market Street, 29th floor
       One Commerce Square
       Philadelphia, PA 19103
       Tel. 267-780-2015

       Counsel for Defendants in the
       California Lawsuit


                                           By: /s/ David A. Walton
                                               David A. Walton




                                                3
